Name: Regulation (EEC) No 3613/73 of the Council of 27 December 1973 implementing Decision Nos 1/73, 2/73, 3/73 and 4/73 of the Joint Committee set up under the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  international affairs;  documentation;  Europe
 Date Published: nan

 31 . 12 . 73 Official Journal of the European Communities No L 365/187 REGULATION (EEC) No 3613/73 OF THE COUNCIL of 27 December 1973 implementing Decision Nos 1/73 , 2/73 , 3/73 and 4/73 of the Joint Committee set up under the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit Whereas it is necessary to take the measures required to implement the abovementioned Decisions , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas Article 16 of the Agreement i 1 ) between the European Economic Community and the Swiss Confederation on the application of rules on Community transit, signed in Brussels on 23 November 1972, empowered the Joint Committee set up under that Agreement to adopt, by means of Decisions, certain amendments to the said Agreement and its Appendices ; Whereas on 4 December 1973 the Joint Committee adopted amendments to the Appendices to the Agreement necessitated by changes made to the rules on Community transit since the signature of the Agreement, and amendments to the Agreement to take account of the enlargement of the Communities ; whereas these amendments are the subject of Decision Nos 1 /73 , 2/73 , 3 /73 and 4/73 ; Article 1 Decision Nos 1 /73 , 2/73 , 3/73 and 4/73 of the Joint Committee set up under the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, annexed to this Regulation, shall apply in the Community as from 1 January 1974 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1973 . For the Council The President Ove GULDBERG C) OJ No L 294, 29 . 12 . 1972, p. 1 .